Citation Nr: 1529258	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for thoracolumbar spine degenerative disc disease (back disability) prior to May 24, 2012.

2.  Entitlement to a rating in excess of 20 percent for a back disability on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 decision, the Board denied the Veteran's claims for an increased rating for bilateral hearing loss and a back disability.  The Veteran appealed the denied claim for an increased rating for a back disability to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2015 Joint Motion for Partial Remand (Joint Motion), the parties asked that the portion of the Board's decision that denied entitlement to a disability rating in excess of 20 percent for the Appellant's service-connected back disability, be vacated and Remanded to the Board for readjudication and disposition consistent with the Joint Motion. 

In this regard, the parties also agreed that for the Board should limit its consideration to a higher schedular rating to the period prior to May 2012.

The terms of this motion did not disturb the denial of a disability rating higher than 10 percent for bilateral hearing loss.

In March 2015, the Court granted the Joint Motion and vacated the requested portion of the May 2014 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the March 2015 JMR, the parties found that the Board erred by failing to provide an adequate statement of reasons or bases to support its decision that the Appellant's flare-ups as reported on examination in June 2008 and December 2009 did not warrant a higher schedular rating prior to May 24, 2012.  

In this regard, the parties also agreed that for the Board should limit its consideration to a higher schedular rating to the period prior to May 2012.

Specifically, the parties pointed out that on June 2008 and December 2009 the Appellant reported severe flare-ups of his back disability, but that on December 2009 VA examination no measurements were taken as to the extent of any functional loss associated with the flare-ups.  The parties noted that the examiner made no further comment on the matter "other than to quote the Appellant's report of being less mobile and missing work due to his flare-ups."  In light of the failure of the December 2009 examiner to provide any actual assessment of the degree of functional loss, if any, caused by Appellant's flare-ups at that time, the parties agreed that the December 2009 medical examination is inadequate for rating purposes.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Therefore, the Veteran's rating claim should be remanded for a new VA examination.

Finally, the parties agreed that vacatur and remand are also warranted for the Board to readjudicate the issue of referral for extraschedular consideration for the entire appeal period.  Therefore, in light of the JMR, the Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular rating for his back disability pursuant to 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following actions:

1.  If possible (but not required), return the claims folder to the examiner that provided the December 2009 examination in order to obtain an addendum opinion. The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should examiner to provide an actual assessment of the degree of functional loss, if any, caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.

A review of the joint motion (JMR) in this case may be of some assistance in the review of this case.

2.  Then, refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to the assignment of an extraschedular rating for a back disability pursuant to 38 C.F.R. § 3.321(b).  The claims folder and a copy of this remand should be provided to the Director of C&P.

A review of the JMR in this case may be of some assistance in the review of this case.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

